Citation Nr: 1806864	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-09 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right knee patellofemoral syndrome.  

3.  Entitlement to service connection for left knee patellofemoral syndrome.  

4.  Entitlement to service connection for cervical spine strain.  

5.  Entitlement to service connection for lumbar spine strain.  

6.  Entitlement to service connection for shin splints.  

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to June 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2011, September 2012 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the August 2011 rating decision, the RO granted service-connected for PTSD and assigned an initial 50 percent rating, effective from November 12, 2010.  The Veteran timely disagreed with the initial rating assigned.  The RO issued a Statement of the Case (SOC) addressing this matter in February 2014, and the Veteran filed a timely substantive appeal in March 2014.  During the pendency of the appeal, the RO issued another rating decision in June 2016 which increased the initial 50 percent rating to 70 percent for the service-connected PTSD, effective from November 12, 2010, the effective date of service connection.  

The August 2011 rating decision also, in pertinent part, denied service connection for irritable bowel syndrome (IBS), and disabilities of the right and left knees, cervical spine and lumbar spine.  Before the RO issued an SOC addressing these issues, the RO granted service connection for IBS in a June 2016 rating decision, and to the Board's knowledge, the Veteran has not appealed for a higher initial rating.  

In the September 2012 rating decision, the RO, in pertinent part, denied claims of service connection for shin splints, headaches and TBI residuals.  

In January 2013, (within a year following the September 2012 rating decision) the Veteran filed another claim of service connection for shin splints, headaches and TBI residuals.  As new and material VA outpatient treatment records were associated with the claims file in conjunction with the January 2013 claims, the finality of the September 2012 rating decision is vitiated.  The prior denials were confirmed and continued in a December 2013 rating decision and the Veteran submitted a timely Notice of Disagreement in February 2014.  

In February 2016, the Veteran and his spouse testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of their testimony is associated with the claims file.  

In a February 2016 rating decision, the RO denied entitlement to a TDIU.  A supplemental statement of the case (SSOC) addressing this issue, as well as the issue of entitlement to a rating in excess of 70 percent for PTSD, was issued in July 2016.  

In July 2016, the RO issued an SOC addressing the other claims on appeal, and the Veteran submitted a timely substantive appeal in September 2016, indicating his request for a Board hearing via videoconference.  

In January 2017 correspondence, the Veteran withdrew his Board hearing request.  

In February 2017, the Veteran submitted additional medical evidence in support of his TDIU claim along with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  


FINDINGS OF FACT

1.  According to October 2016 correspondence, and prior to the promulgation of a decision in the appeal, the Veteran indicated his request to withdraw from appellate status the issue of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD.  

2.  The Veteran's right knee patellofemoral syndrome is unrelated to service.  

3.  The Veteran's left knee patellofemoral syndrome is unrelated to service.  

4.  The Veteran's lumbar spine strain is unrelated to service.  

5.  The Veteran's cervical spine strain is unrelated to service.  

6.  The Veteran's shin splints are unrelated to service.  

7.  The Veteran did not suffer a TBI in service.  

8.  The Veteran's headaches cannot be satisfactorily disassociated from his service-connected PTSD.  

9.  The Veteran's service-connected disabilities include PTSD rated as 70 percent disabling and IBS, rated as 30 percent disabling; his combined disability rating for compensation purposes is 80 percent.  

10.  The Veteran is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  A right knee patellofemoral syndrome was not incurred in service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  A left knee patellofemoral syndrome was not incurred in service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  A lumbar spine disability was not incurred in service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  A cervical spine disability was not incurred in service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  Bilateral shin splints were not incurred in service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7.  A TBI was not incurred in service.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  Headaches are proximately due to, or a result of, the service-connected PTSD.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

9.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and an appeal may be withdrawn as to any or all issues involved in the appeal.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing unless the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2017).  

In this case, the Veteran (appellant) has withdrawn this appeal as to the issue of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD, and it is therefore dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by December 2010 and April 2012 letters to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), and VA treatment records have been associated with the record.  The Veteran has provided testimony at a DRO hearing.  The Veteran has not identified any additional evidence that remains outstanding.  He has been provided VA examinations, with opinions that are based on the Veteran's self-reported history as well as the entire claims file.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

III.  Service Connection

The Veteran seeks service connection for disabilities of the back, neck, and both knees, as well as for shin splints, headaches and TBI residuals.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Under 38 U.S.C. § 1117(a)(1) (2012), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  38 U.S.C. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic Multi-Symptom illness include, but are not limited to, fatigue, headache and muscle and joint pain.  38 U.S.C. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317 (b)(1),(4),(5).  

The Veteran has never alleged, and the evidence fails to show, that the Veteran's claimed disabilities meet the criteria for entitlement to service connection under 38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Rather, the Veteran claims that all of the conditions had their onset during active service, and can be attributed to known injuries and overuse.  Accordingly, further discussion regarding Persian Gulf undiagnosed and/or Multi-Symptom illnesses is not necessary.  

With regard to his knees, the Veteran testified at his DRO hearing in February 2016 that he never injured his knees in service, but felt that the cumulative effect of the 30 plus jumps in service caused him pain which began in service and has continued ever since.  The Veteran also testified that he has never sought treatment for his knee pain.  Hearing Transcript, pp. 10-13.  Similarly, the Veteran testified that his shins were painful in service and believes the pain resulted from his multiple jumps in service; however, he never sought treatment for that either.  Hearing Transcript, p. 23.  

With regard to his back and neck, the Veteran's STRs show that he was treated for neck and back pain following a motor vehicle accident (MVA) in 2005.  He testified, however, that he believed his back and neck pain resulted from carrying heavy ruck sacks during service and falling from a jump in service where he hit his head and neck.  The Veteran also testified that he was put on a profile for a month following that jump, in early 2006.  Hearing Transcript, pp. 15-17, 20-21.  

A review of the STRs, however, only shows that the Veteran was profiled for 7 days following the July 2005 MVA; there is no entry showing that the Veteran injured his back or neck from a jump in early 2006, or at any other time during service.  

With regard to the claimed TBI, the Veteran testified that he believed that he incurred a TBI in service when he was knocked unconscious from an IED and/or from a second IED when he hit his head on the front shield, and/or from hitting his head following a jump.  Hearing Transcript, pp. 31-32.  

In support of his claims, the Veteran submitted a lay statement from F.M., a fellow soldier with whom the Veteran reportedly served.  In the statement, which was received at the RO in February 2016, F.M. recalled the IED events reported by the Veteran as noted above, as well as injuries to the Veteran's neck and back.  F.M. also reported that the Veteran often complained to him about shin splints, headaches, knee pain, neck pain and back pain.  

X-rays studies from May 2011 of the bilateral tibia/fibula, bilateral knees, cervical spine and lumbar spine were all negative.  The May 2011 VA examiner nevertheless noted a diagnosis of bilateral pre-tibial pain, and opined that it was as likely as not due to shin splints.  However, the examiner did not relate any current shin splints to service.  

Additionally, the May 2011 VA examiner opined that the Veteran's current pain in the knees, back, and neck was unrelated to service, and did not qualify as a Gulf War undiagnosed illness.  See 38 C.F.R. § 3.317.  Additionally, during the physical examination of the spine, it was noted that there were some nonorganic physical signs observed, with possible observation of patient overreaction during the physical examination given inconsistency in behavior and complaints of pain.  The May 2011 examiner cited a lack of continuity of treatment to support his opinion.  

Finally, with regard to the TBI claim, a December 2010 polytrauma consult noted the Veteran's self-reported history of being exposed to 4 IED blasts in service, and diagnosed mild TBI.  

The May 2011 examiner indicated, "Multiple mild TBI episodes, per veteran's statement, with subjective complaints of intermittent lightheadedness and headaches, but without any objective residuals found on exam or prior imaging."  Followed by, "No evidence of TBI found in service records."  The examiner also noted that a polytrauma evaluation in December 2010 concluded that the Veteran's reported symptoms were more likely than not related to behavioral issues rather than TBI, and the Veteran was a no-show for a neuropsychology assessment scheduled in February 2011.  

More specifically, the examiner found that the Veteran's reports of fatigue, memory loss, decreased attention, diminished concentration, mood swings, and anxiety were all due to PTSD and PTSD-related sleep disturbance.  

An August 2012 VA examiner noted similar findings, as well as the Veteran's self-reported history involving exposure to multiple blasts in service; however, the examiner could not opine as to whether the Veteran suffered a TBI in service because his self-reported history was not supported by the STRs.  

Similarly, a VA examiner in March 2016 also opined that the Veteran's current disabilities of the back, neck, and knees were unrelated to service because there was no evidence in the record to show a chronic condition of the back or neck, and there is no evidence of in-service treatment for knee pain.  

In summary, the only evidence of in-service onset of chronic knee, back, and neck pain, as well as shin splints and exposure to IED blasts/head injuries, comes from the Veteran's own self-reported history and F.M.'s lay statement.  There is no evidence of injury in service, and evidence of loss of consciousness in service, and no complaints of knee, back, neck or shin pain during service.  Similarly, the first evidence of objective symptoms or treatment is many years following service discharge.  

In a February 2017 attorney brief, the Veteran's representative argues that the medical opinions of May 2011 and March 2016 are inadequate because they lack adequate rationale.  Specifically, the attorney argues that the examiner cannot rely solely on the absence of documented in-service medical evidence as the entire basis of the opinion, and not consider the Veteran's self-reported history.  

However, in this case, the examiners specifically noted the Veteran's self-reported history in the examination reports; yet, they found more convincing the lack of documented symptoms and treatment until years later.  

Further, although the Veteran now reports a continuity of symptoms since service, his own statements in this regard are inconsistent with other documented self-reported history in the file; and therefore the chronicity of these disabilities is reasonably questioned.  

In this regard, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The Veteran does not have a diagnosis of arthritis, or any other "chronic" condition listed at 38 C.F.R. § 3.309(a)with respect to his back, knees, neck and shins.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Further, the evidence is sufficient to show that the Veteran served in combat with the enemy and, therefore, his lay statements may be sufficient to establish both an in-service injury and incurrence of an associated disability during service.  See Reeves v. Shinseki, 682 F.3d 988, 998-1000 (Fed. Cir. 2012) (discussing the combat presumption under 38 U.S.C.A. § 1154(b)).  Nevertheless, there is convincing evidence to contradict the Veteran's assertions of permanent or chronic back, neck, knee, and shin disabilities.  

As noted above, the Veteran reported to VA examiners and to the DRO at his February 2016 hearing that his knee pain, back pain, neck pain, and shin splints had their onset during service and have continued since that time.  However, this self-reported history is contradicted by the Veteran's own documented reports between 2007 and 2009.  In other words, as detailed below, the Veteran's report of continuity of symptoms is internally inconsistent with his earlier self-reported history between 2007 and 2009.  

Specifically, an in-service health questionnaire for dental treatment, which was signed by the Veteran in December 2002, January 2004, December 2004, and February 2006 shows that the Veteran denied frequent headaches.  Similarly, an April 2004 post-deployment physical shows that the Veteran specifically denied symptoms of headaches, painful joints, and back pain.  

As noted above, the STRs do document neck and back muscle strain following an accident in July 2005, but there is no evidence that this resulted in a chronic condition that continued to the present day.  

The Veteran's claims file also contains treatment records during the time the Veteran served in the Army reserves following his active duty.  An October 2007 Report of Medical Examination revealed a normal spine and no musculoskeletal problems.  Other than hearing loss, the Veteran's physical profile was normal.  On the corresponding Report of Medical History, the Veteran specifically denied recurrent back pain, painful joints, knee trouble, headaches, a head injury, or a period of unconsciousness.  

These records further show that the Veteran denied headaches on February 2008 and November 2008 health questionnaires for dental treatment.

Likewise, a November 2008 health assessment notes that the Veteran specifically denied headaches, joint pain and back pain.  Additionally, the Veteran specifically denied having suffered injuries from a vehicle, fragment, bullets, blasts or falls.  

Similarly, on a November 2008 Functional Capacity Certificate, the Veteran specifically indicated that he did not have a medical condition that would prevent him from walking for long distances, and/or carrying heavy ruck sacks.  The Veteran also denied having any other physical limitations, and a medical professional concurred with the Veteran's self-assessment at that time.  

Similarly, a March 2009 periodic health assessment for the Reserve Health Readiness Program indicates that the only abnormal finding was related to his behavioral health, and that no physical abnormalities were identified.  

These inconsistencies in the Veteran's self-reported history call into question the Veteran's credibility.  While the Veteran's testimony regarding in-service overuse, and acute back and neck injuries from jumping are certainly consistent with the Veteran's combat service, the post-service evidence from 2007 to 2009 does not support a finding of continuity of symptoms since service.  

Therefore, the combat presumption is rebutted in this regard.  See id.; 38 U.S.C. § 1154(b).  Similarly, the Board finds most probative the medical records from 2007 to 2009, which are more contemporaneous in time to the Veteran's actual active duty service and are consistent with the other medical evidence of record.  

In light of the foregoing, the Board finds that the currently diagnosed disabilities of the knees, back, neck and shins are not related to service.  Likewise, the Board finds that the Veteran does not have current residuals of an in-service TBI.  The objective medical evidence of record, when viewed along with the Veteran's self-reported history from 2007 to 2009, outweighs the Veteran's current unsubstantiated self-reported history, and therefore the preponderance of the evidence is against the claims of service-connection for disabilities of the knees, lumbar spine, cervical spine, and shins; as well as the claim for residuals of a TBI.  

Moreover, as the objective medical evidence shows, the symptoms that the Veteran believes are associated with his claimed TBI are more likely related to his service-connected PTSD, and are compensated accordingly.  

For these reasons, the preponderance of the evidence is against the claims and service connection is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3.  


IV.  Secondary Service Connection

The Veteran also seeks service connection for headaches.  

At his February 2016 DRO hearing, the Veteran testified that he began having headaches after his first overseas tour.  He testified that he can feel a headache coming on when he gets stressed out or angry.  The Veteran testified that he was treated for headaches in service with Tylenol, and that he did not report his headaches on any discharge exam because he just wanted to get out of service at that point.  The Veteran also believes that his headaches are related to his service-connected PTSD.  Hearing Transcript, pp. 27-29.  

The VA examiner in May 2011 opined that the etiology of the Veteran's current headaches were likely multifactorial in nature, and at least in part, related to anxiety and stress, symptoms which are associated with the Veteran's service-connected PTSD.  

As noted above, the Board has questioned the credibility of the Veteran's self-reported history regarding in-service onset of his symptoms.  However, because the objective medical evidence relates the Veteran's current headaches to his service-connected PTSD, the Veteran's self-reported history of onset of symptoms is not dispositive of this claim.  

Significantly, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

A VA examiner in March 2016 did not consider whether they were due to PTSD-related anxiety and stress.  Accordingly, there is no medical evidence to contradict the opinion of the May 2011 examiner.  

In summary, the medical evidence in this case supports a finding that the Veteran has current headaches that are secondary to anxiety and stress, and therefore the headaches cannot be disassociated from the service-connected PTSD, and service connection for headaches on a secondary basis is warranted.  

	(CONTINUED ON NEXT PAGE)


V.  TDIU

The Veteran also asserts that he is unable to maintain gainful employment as a result of his PTSD and IBS.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is determined that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § § 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

Total disability ratings for compensation may be assigned pursuant to 38 C.F.R. § 4.16(a) where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system and/or disabilities resulting from common etiology or a single accident are considered as one disability.  Id.  

Even when the above threshold percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

The Board must determine whether the Veteran is precluded from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") as a result of service-connected disabilities.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  To prevail in a claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place the Veteran in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities include PTSD, rated as 70 percent disabling since November 12, 2010, and IBS, rated as 30 percent disabling since November 12, 2010.  The combined evaluation for compensation purposes is 80 percent.  Accordingly, the threshold schedular percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met, and the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history.

According to the Veteran's September 2015 TDIU application, he has no higher than a high school education, and last worked full time in September 2015, which was also listed as the same date on which the Veteran reportedly became too disabled to work, as a result of his PTSD.  

In October 2015, a private psychologist opined that the Veteran's PTSD precluded gainful employment, noting that the Veteran had severe daytime fatigue do to PTSD-related sleep impairment; an inability to get along with others, anger management issues, irritability, and exaggerated startle response.  

Another psychologist noted, in a December 2015 psychiatric assessment, that the Veteran has had multiple jobs but consistently has been unable to withstand the normal demands and stresses of the work environment.  The psychologist opined that the Veteran was unable to predictably work an 8-hour day or a 40-hour week.  

Finally, according to a January 2017 private vocational evaluation, the Veteran's past employment included working as a mail clerk, a mail handler, and a cook; and, that he had no transferable skills to sedentary employment.  

Further, the January 2017 vocational evaluation notes that the Veteran's IBS also contributes to the Veteran's unemployability because of daily loose stools and abdominal pain.  It was noted that the frequency of required bathroom visits due to IBS would take the Veteran off-task for an excessive amount of time.  Additionally, the vocational evaluation notes that the Veteran's PTSD results in an inability to get along with co-workers and supervisors, impaired impulse control with periods of violence and unprovoked irritability.  Accordingly, the vocational rehabilitation specialist opined that the Veteran's service-connected PTSD and IBS precluded all forms of gainful employment.  

In light of the foregoing, the Board finds that the Veteran is unemployable due to his service-connected PTSD and IBS, and has been so since his last date of employment in October 2015.  Accordingly, entitlement to a TDIU is warranted, effective from the Veteran's last date of employment in October 2015.  


ORDER

The claim of entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD is dismissed.  

Service connection for right knee patellofemoral syndrome is denied.  

Service connection for left knee patellofemoral syndrome is denied.  

Service connection for cervical spine strain is denied.  

Service connection for lumbar spine strain is denied.  

Service connection for shin splints is denied.  

Service connection for residuals of a TBI is denied.  

Service connection for headaches is granted.  

Entitlement to a TDIU is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


